DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2022 has been entered.
Response to Amendment
The amendments filed with the written response received on March 16, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 8, 10, 16-17, and 19 have been amended; claim 6 is canceled; and claims 3-5, 9, and 13 are withdrawn from further consideration. Accordingly, claims 1-5 and 7-19 are pending in this application, with an action on the merits to follow regarding claims 1-2, 7-8, 10-12 and 14-19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 10-12, 14, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda (JP2017006293), in view of Guo (US 2016/0302519), in view of Iuchi (US 2018/0027923).
Regarding claim 1, Oda discloses a midsole structure for an athletic shoe (Fig. 17) comprising: a midsole body (1) that is made of foamed synthetic resin (see lines 177-178 of translation provided by Applicant) having a big toe portion of said midsole body (see annotated Fig. 17); and a sheet composite (10) extending at least from a ball of a foot portion (see annotated Fig. 17), and comprising a plurality of foamed sheets (10A/10B, disclosed as foam in lines 20-22 of translation) that are overlapped and shifted in a longitudinal direction (as can be seen in annotated Fig. 17); wherein said ball of the foot portion of said midsole body is configured to be located under a ball of a foot of a person wearing the athletic shoe, and wherein said big toe portion of said midsole body is configured to be located under a big toe of the person wearing the athletic shoe (as with at least one wearer, the portions of the midsole body would correspond to the portions of that wearer’s foot such that for example, the big toe portion would correspond to at least a portion of a big toe of the wearer); wherein said plurality of foamed sheets includes a first sheet (10A) and a second sheet (10B), wherein both said first sheet and said seconds sheet are present at said ball of the foot portion (see annotated Fig. 17).
Oda teaches where composite sheet (10) generally corresponds to the regions of maximum foot pressure as shown in Fig. 6 (see p. 5, lines 200-205) and in Fig. 5, it can be see that one location of maximum foot pressure is under the big toe of the wearer,  and in Fig. 2, Oda appears to show that 10A extends into the proximal phalanx PP1 of the big toe (as the front end 1a is positioned under PP1), however Oda does not expressly disclose wherein the sheet extending at least to a big toe portion of said midsole body, and wherein only said first sheet is present at said big toe portion, and wherein the plurality of foamed sheets are foamed rubber sheets.
Guo teaches a midsole structure (combination of 130/168, see Fig. 1) wherein the sheet composite (130) extending at least from a ball of a foot portion (portions of 110 and 112 as shown in annotated Fig. 1) to a big toe portion (see annotated Fig. 1) of said midsole body (168), and wherein only said first sheet is present at said big toe portion (as can be seen in annotated Fig. 1, of 168, only 144 is present in the big toe portion).
Oda and Guo teach analogous inventions in the field of foam inserts inset in a midsole cavity.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the composite sheet of Oda to the maximum foot pressure portion of the big toe portion as taught by Guo in order to provide a “sense of smoothness or flow occurring during the gait cycle including heel strike, midfoot stance, toe off, and the transitions between the stages” by “appropriate control of pronation and supination, support of natural movement, support of unconstrained or less constrained movement, appropriate management of rates of change and transition, and combinations thereof” (para. 0038 of Guo).  Further, extending the composite sheet to the maximum foot pressure portion of the big toe would be obvious in order to further “substantially cover the maximum foot pressure region” (see lines 205-206 of Oda) shown in Fig. 5 of Oda in order to provide further comfort to the maximum pressure regions of the foot of at least one wearer.
Oda as modified by Guo does not expressly disclose wherein the plurality of foamed sheets are foamed rubber sheets.
Iuchi teaches a midsole structure wherein the insert (2) is a foamed rubber sheet (see para. 0047 where butadiene rubber, chloroprene rubber and the like, and foamed rubber materials are disclosed).
Oda, Guo, and Iuchi teach analogous inventions in the field of foam midsoles with foam inserts therein.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the foam sheets of Oda of a foam rubber as taught by Iuchi as foam rubbers are known as being lightweight and buoyant and provide cushioning performance, thermal insulation, impact damping and cost reduction.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the midsole, there would be a reasonable expectation for the midsole to perform such functions, as Examiner has explained after each functional limitation.
Regarding claim 2, the modified midsole structure of Oda discloses wherein said midsole body (10 of Oda) includes a stepped concave portion (recess 1a of Oda) that is open to a foot-sole-contact-surface side (upper surface 1A of Oda) and that has a difference in level in the longitudinal direction (as recess 1a of Oda has a stepped hole, see Fig. 17 and lines 370-371 of the translation), and said sheet composite (10 of Oda) is housed in said concave portion (as can be seen in Fig. 17 of Oda).
Regarding claim 7, the modified midsole structure of Oda discloses all the claim limitations of claim 1 above, but does not expressly disclose wherein said sheet composite is further disposed at a heel portion of said midsole body.
Guo teaches a midsole structure (combination of 130/168, see Fig. 1) wherein said sheet composite (130) is further disposed at a heel portion (114) of said midsole body (168).
Oda, Guo, and Iuchi teach analogous inventions in the field of foam midsoles with foam inserts therein. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the composite sheet of Oda to the heel portion as taught by Guo in order to provide a “sense of smoothness or flow occurring during the gait cycle including heel strike, midfoot stance, toe off, and the transitions between the stages” by “appropriate control of pronation and supination, support of natural movement, support of unconstrained or less constrained movement, appropriate management of rates of change and transition, and combinations thereof” (para. 0038 of Guo).
Regarding claim 8, the modified midsole structure of Oda discloses wherein the sheet composite (10 of Oda) extends through a midfoot portion and through said ball portion of the foot portion to said big toe portion of said midsole body (1 of Oda) (see annotated Fig. 17 of Oda and as modified by Guo to extend the first sheet to the big toe portion as seen in annotated Fig. 1 of Guo), but does not expressly disclose wherein said sheet composite further extends from a heel portion through the midfoot portion.
Guo teaches a midsole structure (combination of 130/168, see Fig. 1) wherein said sheet composite (130) extends from a heel portion (114) through the midfoot portion (112) to the ball portion to said big toe portion (both portions in 110, see annotated Fig. 1) of said midsole body (168).
Oda, Guo, and Iuchi teach analogous inventions in the field of foam midsoles with foam inserts therein.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the composite sheet of Oda through the midfoot and heel portions as taught by Guo in order to provide a “sense of smoothness or flow occurring during the gait cycle including heel strike, midfoot stance, toe off, and the transitions between the stages” by “appropriate control of pronation and supination, support of natural movement, support of unconstrained or less constrained movement, appropriate management of rates of change and transition, and combinations thereof” (para. 0038 of Guo).
Regarding claim 10, Oda discloses a midsole structure for an athletic shoe (Fig. 17) comprising: a midsole body (1) that is made of foamed synthetic resin (see lines 177-178 of translation provided by Applicant) having a big toe portion of said midsole body (see annotated Fig. 17); and a sheet composite (10) extending at least from a ball of a foot portion (see annotated Fig. 17), and comprising a first sheet (10A) and a second sheet (10B) that are made of foam (discloses a foam in lines 20-22 of translation) and that are overlapped and shifted in a longitudinal direction (see annotated Fig. 17); wherein said ball of the foot portion of said midsole body is configured to be located under a ball of a foot of a person wearing the athletic shoe, and wherein said big toe portion of said midsole body is configured to be located under a big toe of the person wearing the athletic shoe (as with at least one wearer, the portions of the midsole body would correspond to the portions of that wearer’s foot such that for example, the big toe portion would correspond to at least a portion of a big toe (one of the 5 toes) of the wearer); wherein said first sheet and said second sheet each respectively have having a front end disposed on a front side thereof (see annotated Fig. 17) and a rear end disposed on a rear side thereof in the longitudinal direction (see annotated Fig. 17), and wherein said front end of said first sheet is located in front of said front end of said second sheet  in the longitudinal direction (as can be seen in annotated Fig. 17, the front end of 10A is in front of the front end of 10B as 10A extends into the toe area therefore extending over at least a portion of one of the toes of the wearer).
Oda teaches where composite sheet (10) generally corresponds to the regions of maximum foot pressure as shown in Fig. 5 (see p. 5, lines 200-205) and in Fig. 5, it can be see that one location of maximum foot pressure is also under the big toe of the wearer, and in Fig. 2, Oda appears to show that 10A extends into the proximal phalanx PP1 of the big toe (as the front end 1a is positioned under PP1), however Oda does not expressly disclose wherein the sheet extending at least to a big toe portion of said midsole body, wherein said front end of said first sheet at said big toe portion of said midsole body, and wherein the plurality of foamed sheets are foamed rubber sheets.
Guo teaches a midsole structure (combination of 130/168, see Fig. 1) wherein the sheet composite (130) extending at least from a ball of a foot portion (portions of 110 and 112 as shown in annotated Fig. 1) to a big toe portion (see annotated Fig. 1) of said midsole body (168), and wherein said front end of said first sheet (analogous to 144) is located in front of said front end of said second sheet (analogous to 134, as can be seen in annotated Fig. 1) in the longitudinal direction at said big toe portion of said midsole body (as can be seen in annotated Fig. 1, 144 extends past 134 and into the big toe portion). Further, extending the composite sheet to the maximum foot pressure portion of the big toe would be obvious in order to further “substantially cover the maximum foot pressure region” (see lines 205-206 of Oda) shown in Fig. 5 of Oda in order to provide further comfort to the maximum pressure regions of the foot of at least one wearer.
Oda and Guo teach analogous inventions in the field of foam inserts inset in a midsole cavity.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the composite sheet of Oda to the maximum foot pressure portion of the big toe portion as taught by Guo in order to provide a “sense of smoothness or flow occurring during the gait cycle including heel strike, midfoot stance, toe off, and the transitions between the stages” by “appropriate control of pronation and supination, support of natural movement, support of unconstrained or less constrained movement, appropriate management of rates of change and transition, and combinations thereof” (para. 0038 of Guo).
Oda as modified by Guo does not expressly disclose wherein the plurality of foamed sheets are foamed rubber sheets.
Iuchi teaches a midsole structure wherein the insert (2) is a foamed rubber sheet (see para. 0047 where butadiene rubber, chloroprene rubber and the like, and foamed rubber materials are disclosed).
Oda, Guo, and Iuchi teach analogous inventions in the field of foam midsoles with foam inserts therein. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the foam sheets of Oda of a foam rubber as taught by Iuchi as foam rubbers are known as being lightweight and buoyant and provide cushioning performance, thermal insulation, impact damping and cost reduction.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
Regarding claim 11, the modified midsole structure of Oda discloses wherein said front end (see annotated Fig. 17 of Oda) of said first sheet (10A of Oda) contacts said midsole body (1 of Oda) from above (as can be seen in annotated Fig. 17 of Oda, and as modified to extend to the maximum pressure portion of the big toe portion by Guo, at least in the toe portion, 10A directly contacts body 1).
Regarding claim 12, the modified midsole structure of Oda discloses wherein said rear end (see annotated Fig. 17 of Oda) of said first sheet (10A of Oda) farther rearwardly than said rear end (see annotated Fig. 17 of Oda) of said second sheet (10B of Oda) in the longitudinal direction (as can be seen in annotated Fig. 17 of Oda, the rear end of 10B extends rearward of the front end of 10A as 10B extends further into the midfoot area of the midsole structure).
Regarding claim 14, the modified midsole of Oda discloses wherein said front end of said first sheet (as the first sheet has of Oda has been modified by Guo to extend under the maximum pressure region of the foot which can be seen under the big toe in Fig. 5 of Oda) is configured to extend to a position of a proximal portion of a distal phalanx of the big toe of the person wearing the athletic shoe (as can be seen in Fig. 5 of Oda, the maximum pressure region extends to the proximal phalanx of the big toe and therefore, as modified, the first she would extend to such a location).
Regarding claim 16, the modified midsole structure of Oda discloses wherein the sheet composite (10 of Oda) is relatively thicker at the ball of the foot portion and relatively thinner at the big toe portion of the midsole body (as can be seen in annotated Fig. 17 of Oda and as modified by Guo to extend the first sheet under the maximum pressure portion of the big toe portion, as 10A and 10B of Oda are present and in the ball portion, and only 10A of Oda as modified by Guo is present in the big toe region).
Regarding claim 17, the modified midsole of Oda discloses wherein said front end of said first sheet (as the first sheet has of Oda has been modified by Guo to extend under the maximum pressure region of the foot which can be seen under the big toe in Fig. 5 of Oda) is configured to extend to a position of a proximal portion of a distal phalanx of the big toe of the person wearing the athletic shoe (as can be seen in Fig. 5 of Oda, the maximum pressure region extends to the proximal phalanx of the big toe and therefore, as modified, the first she would extend to such a location). 
Regarding claim 19, the modified midsole structure of Oda discloses wherein the sheet composite (10 of Oda) is relatively thicker at the ball of the foot portion and relatively thinner at the big toe portion of the midsole body  (as can be seen in annotated Fig. 17 of Oda and as modified by Guo to extend the first sheet to maximum pressure portion of the big toe portion, as 10A and 10B of Oda are present and in the ball portion, and only 10A of Oda as modified by Guo is present in the big toe region). 

Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Oda, Guo, Iuchi as applied to claims 1 and 10 above, and in further view of Crow (US 6120880).
Regarding claim 15, the modified midsole of Oda discloses all the limitations of claim 10 above, but does not expressly disclose wherein said foamed rubber is formed of a foaming rubber composition that includes a rubber composition and a foaming agent, said rubber composition is composed of at least one of natural rubber or synthetic rubber, and a content of said rubber composition relative to an entirety of the foamed rubber is 40 to 90% by mass.
Crow teaches foam rubbers for midsoles wherein said foamed rubber is formed of a foaming rubber composition that includes a rubber composition and a foaming agent, said rubber composition is composed of at least one of natural rubber or synthetic rubber, and a content of said rubber composition relative to an entirety of the foamed rubber is 40 to 90% by mass (see col. 6, lines 4-18 where the foaming agent is .1-20 weight percent of 1,4-polybutadiene/rubber composition, the tables shown in cols. 12-14 showing the weight of the composition where the rubber content of at least one of the rubbers is 40-90% by mass, and col. 6, lines 50-52 where this composition can form a portion of a midsole).
Oda, Guo, Iuchi, and Crow teach analogous inventions in field of foams for midsoles.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the foamed rubber of the modified midsole of Oda as taught by Crow as it “significantly enhances athletic performance when placed with a shoe.  The she components also possess both durability and tensile strength” (col. 2, lines 64-67 of Crow) and “the shoe components proved energy return, cushioning, and comfort to athletes as well as non-athletes” (col. 3, lines 30-36 of Crow).  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding claim 18, the modified midsole of Oda discloses all the limitations of claim 1 above, but does not expressly disclose wherein said foamed rubber is formed of a foaming rubber composition that includes a rubber composition and a foaming agent, said rubber composition is composed of at least one of natural rubber or synthetic rubber, and a content of said rubber composition relative to an entirety of the foamed rubber is 40 to 90% by mass.
Crow teaches foam rubbers for midsoles wherein said foamed rubber is formed of a foaming rubber composition that includes a rubber composition and a foaming agent, said rubber composition is composed of at least one of natural rubber or synthetic rubber, and a content of said rubber composition relative to an entirety of the foamed rubber is 40 to 90% by mass (see col. 6, lines 4-18 where the foaming agent is .1-20 weight percent of 1,4-polybutadiene/rubber composition, the tables shown in cols. 12-14 showing the weight of the composition where the rubber content of at least one of the rubbers is 40-90% by mass, and col. 6, lines 50-52 where this composition can form a portion of a midsole).
Oda, Guo, Iuchi, and Crow teach analogous inventions in field of foams for midsoles.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the foamed rubber of the modified midsole of Oda as taught by Crow as it “significantly enhances athletic performance when placed with a shoe.  The she components also possess both durability and tensile strength” (col. 2, lines 64-67 of Crow) and “the shoe components proved energy return, cushioning, and comfort to athletes as well as non-athletes” (col. 3, lines 30-36 of Crow).  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.


    PNG
    media_image1.png
    818
    335
    media_image1.png
    Greyscale


Annotated Fig. 17 (Oda)

    PNG
    media_image2.png
    781
    784
    media_image2.png
    Greyscale

Annotated Fig. 1 (Guo)

Response to Arguments
Applicant’s arguments, filed March 16, 2022, with respect to the 35 USC 103 rejection of claims 1-2, 7-8, 10-12 and 14-19 regarding “the big toe portion” and the “proximal portion of a distal phalanx of the big toe” have been considered but are moot because the arguments do not apply to the current grounds of rejection.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Applicant’s arguments, with respect to the 35 USC 103 rejection of claims 1 and 10 regarding the foamed rubber sheets have been considered but they are not persuasive.  Applicant argues “there is no suggestion about providing a sheet composite comprising plural foamed rubber sheets in a midsole body as presently claimed.  Thus a person of ordinary skill would not be directly motivated to use the foamed rubber material teaching of Iuchi (relating to upper and lower midsoles) to apply to a sheet composite as allegedly suggest by Oda” (see Remarks, p. 17, final para. which extends to p. 18). Examiner respectfully disagrees and in effect, Applicant is first  arguing that Oda and Iuchi are non-analogous art, and Examiner notes it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Oda and Iuchi teach a foam inset structure that is thicker in the ball portion and is inset in a cavity/recess of the midsole structure and therefore in the field of applicant’s endeavor and reasonably pertinent to the particular problem with which the applicant was concerned.  Second, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as Iuchi teaches foam rubber insets in a midsole, one having ordinary skill in the art would be motivated to modify the composite sheet of Oda to be made of foam rubber as foam rubbers are known as being lightweight and buoyant and provide cushioning performance, thermal insulation, impact damping and cost reduction.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.  Therefore the rejection has been maintained.
Applicant submits that the dependent claims are patentable based on their dependencies from claims 1 and 10; however, as discussed in the rejection below and in the arguments above, claims 1 and 10 are not allowable over the prior art.  Therefore, these arguments have not been found convincing and the rejections of the depending claims under 35 U.S.C. 103 have been maintained or revised as necessary based on Applicant’s amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732